Citation Nr: 1705200	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  04-28 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for deep venous thrombosis. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for a burn scar of the back, not including symptoms of neurologic disability. 

4.  Entitlement to an initial compensable evaluation for left knee chondromalacia prior to April 6, 2015, and to an initial evaluation in excess of 10 percent for left knee chondromalacia with limitation of flexion from April 6, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandmother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Army service from January 2000 through February 2002, when he was discharged due to disability.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in June 2015 and in January 2016. 

In April 2015, the Veteran testified at a Videoconference Hearing before the undersigned.  The transcript of that hearing is associated with the Veteran's electronic record.

In its April 2015 Remand, the Board referred a claim of entitlement to service connection for an upper extremity neurologic disorder, to include as secondary to a service-connected burn scar on the upper back to the Agency of Original Jurisdiction (AOJ).  The claim was referred based on the Veteran's report that the service-connected burn scar caused him to have numbness when he held his arms out.  The referred issue has not yet been addressed by the AOJ and the appeal addressed in the decision below is not intertwined with the referred claim. 

The Veteran's claims file is wholly electronic.

The claim for service connection for a gastrointestinal disability, to include GERD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Deep venous thrombosis (DVT) was diagnosed and treated during the Veteran's service, but has not been diagnosed or treated since his service, and no residual of DVT has been medically identified since the Veteran's service discharge.  

2.  The Veteran's burn scar, upper back, is less than 39 square centimeters in size, and the most credible evidence establishes that he has numbness and lack of sensation at the site of a burn scar on his back rather than pain or tenderness.  

3.  The Veteran's subjective complaints of left knee pain, limitation of motion, and complaints of instability prior to April 6, 2015 warrant a finding that the Veteran has functional loss due to diagnosed left knee chondromalacia, that can be described as approximating mild knee impairment but no more for that time.  Limitation of motion or instability was not clinically established.

4.  As of April 6, 2015 there has been evidence of chondromalacia with slight limitation of flexion, but there are no objective findings or additional diagnoses which warrant an increased evaluation or a separate evaluation for a left knee disability under than chondromalacia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for deep venous thrombosis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to an initial compensable evaluation for a burn scar of the back, not including symptoms attributable to neurologic or muscle disability or limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes (DC) 7801, 7804 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (as effective from August 30, 2002 to October 23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 (prior to August 30, 2002).  

3.  The criteria for a compensable, 10 percent, evaluation for left knee chondromalacia are met throughout the appeal period, but criteria for an evaluation in excess of 10 percent are not met for any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 4.14, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  The Veteran was notified of the evidence required to substantiate his claim for service connection for DVT in an April 2002 letter.  The Veteran and his representative have not asserted that there was any notice deficiency, nor does such deficiency appear from the record. 

As to the claims for initial compensable or increased evaluations, those claims arise from initial grants of service connection.  Where the claim for service connection has been granted, the claim is substantiated, and additional VCAA notice is not required, because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, the duty to notify has been met.  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his representative has identified any notice deficiency with respect to a claim addressed in this decision.  No further action with respect to the duty to notify is required.

The Veteran's service treatment records are associated with the claims files.  Voluminous VA clinical records (more than 500 pages) are associated with the electronic claims file.  An attempt to obtain additional VA clinical records identified by the Veteran was made following the Board's 2016 Remand.  A letter issued in September 2016 advised the Veteran that VA had no records of treatment for certain dates or periods for which he indicated there were VA clinical records.  The Veteran did not respond to this correspondence.  The Board finds that there has been substantial compliance with each Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded VA examinations relevant to the claims on appeal.  Identified private clinical records have been obtained.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.  

The Veteran has testified at a personal hearing before the RO and has testified by Videoconference hearing before the undersigned regarding his claims.  During that hearing, the issues were fully explained.  The undersigned focused on the elements necessary to substantiate the claims, asking the Veteran specific questions intended to elicit information about any relevant record that might exist.  Neither the Veteran nor his representative has identified any deficiency in the conduct of that hearing.  The undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not identified any other records that exist that might assist him to substantiate the appeals addressed in this decision.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Claim for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a) (3), 3.309(a).  DVT is not among the diseases defined by VA as chronic.  Therefore, further discussion of presumptive service connection is not required.  38 C.F.R. § 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service medical records disclose that the Veteran sought medical attention for chest pain, cough, shortness of breath, and other symptoms.  Pneumonia was diagnosed.  He was hospitalized at Winn Army Community Hospital, Fort Stewart, Georgia.  He developed DVT (called "blood clots" in lay terminology) in the right lower extremity in late December 2000.  The Veteran developed respiratory distress, and was transferred to Eisenhower Army Medical Center, Fort Gordon, Georgia.  He required lengthy intensive care treatment, including intubation for severe respiratory distress, in January 2001.  After the Veteran's February 2001 hospital discharge, monitoring and medication (Coumadin) for prevention of DVT were continued through March 2001.  

April 2001 outpatient service treatment notes reflect that there was "no suspicion for persistent DVT."  No treatment or medication for DVT was thereafter noted during the remainder of the Veteran's service.  An October 2001 report of history stated that the Veteran did not require current daily medications other than for joint or muscle discomfort.  The Medical Board Evaluation listed three diagnoses, including "status post deep right lower extremity deep vein thrombosis, resolved."   

A July 2002 examination for VA purposes disclosed that the Veteran denied swelling, pain, or other complaint in the right leg.  The examiner found no swelling, decreased pulse, tenderness, or other objective finding or residual of DVT.  In 2003, the Veteran required private hospitalization for respiratory distress.   See 2003 private inpatient record, Pike Community Hospital.  There is no notation of diagnosis or treatment of DVT during that hospitalization.  

Voluminous VA treatment records are associated with the electronic claims file.  Approximately 500 pages of electronic VA clinical records dated from 2003 to the present are associated with the record.  There is no record that any provider has diagnosed or treated DVT since the Veteran's 2002 service discharge.  At his April 2015 Videoconference hearing before the Board, the Veteran himself testified that he no longer has blood clots.  His testimony that he still thinks he has residuals of "blood clots" in his groin has, as noted in the Introduction above, been referred to the RO for further clarification.  

There is no clinical evidence that the Veteran has been treated for DVT since his service.  The providers who have evaluated him for possible residuals of DVT have not identified and residual of DVT in the right lower extremity diagnosed during service.  

The fact that DVT was diagnosed and treated in service is not, in and of itself, sufficient evidence to establish that the Veteran has a current DVT disability or residual for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Veteran's lay contention that he has some residual of DVT diagnosed in service is not competent medical evidence to establish that such residuals are present.  In this case, there is no medical evidence or opinion that the Veteran currently has a disability due to DVT or residuals of DVT.  VA providers opined that there were no objective findings of current DVT or residuals of DVT.  The records of the Veteran's private medical treatment include no diagnosis or treatment of current DVT or identified residuals of DVT.  

The clinical evidence establishes that blood clots in the Veteran's veins in the lower extremities in service resolved prior to his service discharge, and establishes that no residuals of that disorder have been medically identified.  The criteria for service connection are not met where there is an absence of medical evidence that the Veteran currently has the disability for which service connection is being sought.  The claim must be denied.  

Claims for increased initial evaluations 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1.  Claim for an initial compensable evaluation, burn scar, back

Historically, the Veteran submitted a claim for service connection for a scar, upper back, in 2002.  Service treatment records document that the Veteran sustained a third-degree burn scar to the upper back during transport from Winn Army Hospital to Eisenhower Army Hospital.  Service connection was granted, and a noncompensable evaluation was assigned.  The Veteran disagreed with the noncompensable evaluation.

The clinical evidence establishes that the Veteran has not sought specific medical evaluation of a scar on the back since his service discharge.  Providers have noted the presence of the burn scar during the Veteran's treatment for other disorders.  See, e.g., private 2003 inpatient treatment records, Pike Community Hospital.  During November 2005 VA examination of the peripheral nerves, the Veteran's report he had numbness in the area of a scar between the shoulder blades was noted.  

January 2006 VA clinical records reflect that a scar on the Veteran's back was noted; there is no notation of a report of pain at the scar site or area.  During VA hospitalization for respiratory distress in January 2007 to February 2007, examination disclosed a third-degree burn scar on the middle of the Veteran's back, but there was no notation that the Veteran reported any complaint about the scar.   

During his April 2015 Videoconference testimony before the Board, the Veteran stated that the scar on his back was numb but not painful.  

During annual VA outpatient assessment in July 2015, the Veteran reported that the third-degree burn on the middle of his back incurred during military service had previously been numb, but stated that he had recently been having sharp pains in that area.  See July 31, 2015 VA Primary Care Physician H&P Note.  

At VA examination conducted in September 2015, the Veteran denied pain at the scar site on the upper back, but, rather, reported that he was unable to feel anything, with loss of sensation and loss of sense of touch on the scar.  There was an area surrounding the scar in which there was decreased sensation extending out about 14 cm in width.  The examiner found no instability of the scar, and the Veteran denied ulceration at the site.  The examiner concluded that the scar was not tender or painful.  

September 2015 color photographs of a scar on the upper back show that the scar is non-linear, with a jagged outline.  The scar size shown in the photographs, with visual comparison of a ruler held proximate to the scar.  The scar is less than 9 millimeters (3 inches) from side to side at the widest point and is approximately 5 millimeters (less than 2 inches) across.  The examiner calculated that the total area of the scar was slightly less than 29 square centimeters.  

Analysis

During the pendency of the veteran's appeal, effective August 30, 2002, the criteria for rating skin disabilities, including scars, were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  The criteria were again revised effective October 23, 2008.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  Since these criteria revisions occurred after the Veteran submitted his April 2002 claim, the Board must apply the version of the law that is most favorable to the Veteran's claim.  However, a favorable version of the criteria is not for application prior to the effective date of the new law.  See 38 U.S.C.A. § 5110(g); Green v. Brown, 10 Vet. App. 111, 116-119 (1997). 

Under criteria effective prior to August 30, 2002, Diagnostic Code (DC) 7801 provided ratings for scars from third-degree burns of areas other than the head, face, or neck.  An area of third-degree burns exceeding 6 square inches (38.7 cm²) warranted a 10 percent evaluation.  Tender and painful superficial scars warranted a 10 percent evaluation.  

The Veteran did not specifically seek post-service medical evaluation for the scar, other than for compensation purposes, so the Board assumes that the size and symptoms of the scar were stable during the period prior to August 20, 2002.  The scar size is currently less than 38.7 square centimeters, and there is no evidence that the scar has increased or decreased in size.  The current scar size, slightly less than 30 square centimeters, does not meet or approximate the size required for a compensable third-degree burn prior to August 30, 2002.  

There is no evidence that the Veteran subjectively reported pain or tenderness at the scar site prior to August 20, 2002, and there is no evidence that any provider found pain or tenderness of the scar or surrounding skin.  Thus, the Veteran did not meet the criteria for a compensable rating for a scar on the upper back under the criteria in effect prior to August 30, 2002, based on the size or symptoms of pain at the scar, except that, as noted in the Introduction, above, the Veteran contends that he is entitled to a separate rating for neurologic or muscle disability or limitation of motion attributable to the scar, and scar symptoms referable to those contentions are not addressed in this decision).  

Effective in August 2002, and remaining effective October 23, 2008, scars other than on the head, face, or neck, if deep or causing limited motion, and covering an area of at least 6 square inches (39 square cm.) warranted a compensable (10 percent) evaluation.  There is, as noted above, no evidence that the size of the Veteran's scar met or approximated the size (39 square cm) required for a compensable deep scar.  

An unstable scar or a scar that was painful on examination warranted the assignment of a 10 percent rating.  However, no provider noted instability or ulceration at the scar on the Veteran's upper back, and no provider indicated findings of pain or tenderness of the scar.  Thus, the clinical evidence is unfavorable to the Veteran's claim that his upper back scar is compensable based on criteria related to size or pain at the scar under revised regulations effective from August 20, 2002 to October 23, 2008.  

As noted in the Introduction, above, the Veteran contends that he is entitled to a separate rating for neurologic disability attributable to the scar, and scar symptoms referable to those contentions are not addressed in this decision; thus evaluation under DC 7805 (criteria for evaluation of limitation of motion) is not addressed in this decision. 

Effective October 23, 2008, burn scars or scars due to other causes, not of the head, face, or neck, scar covering an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  An unstable scar or a painful scar also warrants a compensable evaluation.  Thus, the scar size, estimated as less than 30 square cm, does not meet the criterion for a compensable evaluation, and there is no evidence that the Veteran's scar was unstable or painful during this period, from October 23, 2008, to the present.

At least one report by the Veteran that the scar is tender or pain is documented in the medical evidence after October 23, 2008.  See July 2015 VA outpatient treatment records.  However, the Veteran's other reports since October 23, 2008, were that the scar was numb and lacked sensation or feeling.  The Veteran himself testified that there was no feeling in the scar when he appeared before the Board.  The Board finds that this testimony by the Veteran is the most credible evidence of the scar site symptoms during the pendency of the appeal.  One report that the scar is painful during the period from October 2008 to the present does not meet or approximate the criteria for a compensable, 10 percent evaluation, for a scar as tender or painful.  There have been no recorded clinical findings suggestive of a painful scar. 

The medical evidence establishes that the third-degree burn scar on the Veteran's upper back does not warrant a compensable evaluation based on the size of the scar or on the basis of tenderness or pain under any set of rating criteria applicable during the appeal period (April 2002 to the present).  The appeal for a compensable evaluation for the Veteran's service-connected scar on the back, not including symptoms referable to neurologic disability must be denied.  

2.  Claim for increase in each stage of an initial evaluation for left knee disability

Service connection for a left knee disability has been granted.  An initial noncompensable rating was assigned prior to April 6, 2015, and a 10 percent evaluation is in effect from that date.  The Veteran contends that he is entitled to a higher evaluation for each period addressed in the initial evaluation.

March 2002 VA outpatient treatment records disclose that the Veteran reported left knee pain, stiffness, swelling, instability, and giving way.  The provider reported a negative McMurray's test for meniscus pathology.  Flexion and extension were described as "full."  The Veteran was "strongly positive" for chondromalacia of the kneecaps on Grind's test.  X-rays revealed no joint abnormality.   The examiner observed notching of the central part of the kneecap.  The provider explained that this was a malalignment problem.  The Veteran was advised that there was no benefit to be gained from surgery.  He was advised to reduce squatting, kneeling, climbing stairs, or biking.  

In July 2002, the Veteran again reported left knee pain, stiffness, swelling, instability, and giving way.  The Veteran had no objective evidence of pain, including during flexion of each knee to 150 degrees and extension to 0 degrees.  The examiner found no objective evidence of instability of the left knee anterior, posterior, medial, or collateral ligaments.  McMurray's test was negative bilaterally.  The examiner stated that the physical examination was normal and that x-rays showed no evidence of chondromalacia or other abnormality.  

In 2004, the Veteran again reported left knee pain, stiffness, swelling, instability, and giving way, and stated that he would need a knee replacement.  The Veteran was advised that surgery was not recommended.  

The Veteran reported crepitus in the left knee in February 2005.  Radiologic evaluation disclosed no abnormality.  November 2005 VA examination revealed that the Veteran did not have painful motion, instability, weakness, abnormal movement, or guarding of movement on objective evaluation of left knee motion.  No diagnosis other than chondromalacia was assigned.   The Veteran was given a neoprene knee brace in November 2006.  In October 2007, arthralgia of the left knee noted.  The Veteran was not using the neopreme knee brace.  

In January 2013, a treating provider noted that the Veteran was given narcotic medication (Percocet) for left knee pain.  The provider opined that the objective left knee findings did not support use of narcotic medications.  The provider again advised the Veteran that total knee replacement was not advisable.  

Consultation by an orthopedic specialist was afforded in March 2013.  The provider found retropatellar left knee pain and a positive apprehension sign.  Pain was aggravated with acute flexion, extension, or rotation.  Patellar dancing was "doubtful."  Weak quadriceps muscle power was noted.  Pain reduction through conservative measures was recommended.  

At his April 2015 hearing before the Board, the Veteran testified that his left knee symptoms were worsening, and that he had less motion of the knee and increased instability.

July 2015 VA outpatient treatment records reflect that the Veteran had full range of motion of both knees, with pain noted with stooping or climbing stairs.  A drawer test was negative.  The provider found no audible click or pop.  The Veteran's gait was steady.  He climbed onto the examination table "with ease."  The provider concluded that there was no acute knee defect.  

At VA examination in September 2015, the Veteran reported an ongoing grinding sensation in the left knee and stability of the left knee, stating that the knee would give out while he was climbing up steps.  Flexion was to 110 degrees.  The Veteran described it as like walking on marbles.  Knee braces, ace wraps, and other topical treatments did not provide relief.  Objective examination of anterior, posterior, medical, and lateral stability was normal on objective examination.  

Analysis

The Veteran's complaints of giving way, instability, and limitation of use of the left knee and initial diagnosis of chondromalacia were evaluated under DC 5257.  DC 5257 is used to evaluate other knee impairment, including recurrent subluxation or lateral instability of a knee.  DC 5257 authorizes a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  

The RO assigned a noncompensable evaluation.  The RO explained that, although the Veteran consistently reported a subjective feeling of instability or giving way of the knee during the appeal period, no objective evidence of instability was medically identified.  The overwhelming indication from in-depth VA examinations and during VA outpatient evaluations for treatment purposes was that no objective signs or symptoms of left knee ligamentous injury, instability, or loss of structural integrity were identified.  No examiner found objective instability of the anterior, posterior, medial, or collateral ligament of the left knee.  

The Board generally agrees that DC 5257 requires some objective evidence of instability or subluxation, at least to a slight degree, for a compensable evaluation, however, as discussed below, the magnitude of symptoms objectively demonstrated are such as to warrant a minimum compensable rating under this code, prior to April6, 2015.  The positive Grind's test and notching of the central part of the left kneecap found in March 2002 objectively support the diagnosis of chondromalacia, but do not establish that the malalignment of the left knee results in instability or subluxation.  

Additional criteria for evaluating knee disability include criteria based on evaluation of motion.  DC 5260 authorizes a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and, a 30 percent rating is authorized when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

In this case, examiners and providers described the Veteran's left knee range of motion as "full," "normal," or as 140 degrees or more.  The examiner who conducted the September 2015 VA examination noted flexion to 110 degrees.  This is a noncompensable limitation of flexion, since a 10 percent evaluation is authorized when flexion is limited to 45 degrees.  A limitation to 110 degrees of flexion does not meet or approximate a compensable limitation to 45 degrees.  There is no objective evidence which requires a compensable evaluation based on limitation of flexion at any time during the pendency of this appeal, but the Board does not disagree with the RO's assignment of a compensable, 10 percent evaluation, but no more, for left knee disability under DC 5260 from April 6, 2015.    

Other rating criteria are available for evaluation of disability of a knee.  Arthritis is rated under DC 5003.  DC 5003 and 38 C.F.R. § 4.59, read together, provide that painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is warrants a minimum 10 percent rating, even though there is no actual compensable limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  However, no provider or examiner has assigned a diagnosis of arthritis, or of degenerative changes of the left knee joint, so as to warrant a compensable evaluation under DC 5003 or DC 5010.  A compensable rating under DC 5003 is not applicable.

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  DC 5259.  In this case, no provider has assigned a diagnosis of dislocated semilunar cartilage, and no surgical procedure has been performed on the left knee.  Therefore, neither DC 5258 nor DC 5259 is applicable to warrant an increased evaluation during any period, or stage, during this appeal.  

Similarly, under DC 5261, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; and, greater limitations of extension of a knee warrants evaluations up to 50 percent.  However, no provider or examiner has indicated that the Veteran has a limitation of normal extension of the left knee.  The Veteran himself does not contend that left knee extension is limited.  DC 5261 is not applicable to warrant an increased initial evaluation in this case.  

The evidence establishes that the Veteran has, since proximate to his service discharge, the Veteran has consistently described functional loss, pain with certain activities, and subjective complaints of a feeling that the left knee is unstable or will give way.  Providers have identified objective medical indicators of malalignment of the left knee.  Clinicians have found objective evidence that the Veteran has pain on certain types of motions, primarily motion at the extremes of normal range of motion, and on certain activities, such as climbing stairs.  The Veteran has been medically advised to limit certain activities, such as climbing stairs or riding a bike, throughout the pendency of the appeal.  

Even though no specific limitation of flexion was noted prior to the September 2015 VA examination, the Board finds that the Veteran has manifested at least mild objective limitations of function of the left knee throughout the appeal period.  Thus, it is concluded that prior to April 6, 2015, it can be reasonably concluded that the Veteran had findings commensurate with mild knee impairment.  This warrants a 10 percent rating but no more during that time.  Subsequently, the 10 percent rating assigned for slight limitation of flexion, as of April 6, 2015 is warranted, as noted, but there is no basis for a higher rating at that time as the overall knee impairment remains no more than slight.  The Board finds that the Veteran's subjective complaints of pain on use, in conjunction with objective finding of pain at the extremes of motion, and the objective findings of malalignment, together with the medical advice to the Veteran to reduce or limit certain types of activities, result in a functional loss which warrants an initial compensable, 10 percent, evaluation prior to April 6, 2015, as well as thereafter.  

The Veteran is not entitled to an initial evaluation in excess of 10 percent for left knee disability at any time during the pendency of this appeal.  The Veteran's subjective complaints of pain and objective findings of weakness are encompassed within the 10 percent evaluation for left knee disability.  The Veteran's subjective complaints of pain, weakness, and instability do not result in findings of compensable instability or limitation of motion.  At his Videoconference Hearing, the Veteran testified that he had difficulty with certain motions, such as kneeling or climbing stairs.  

The Board finds the Veteran's statements that he had flare-ups of left knee pain with certain activities, such as running to respond to prison alarms.  The Veteran's testimony and statements establish that he remained able to perform the duties of his employment and continued to work as a prison guard, even with consideration of increased symptoms during flare-ups.  

The preponderance of the evidence is against an evaluation in excess of 10 percent for left knee disability during the period of this appeal, even with consideration of the reports of the frequency and severity of flare-ups.  An increased evaluation to a compensable, 10 percent evaluation is warranted prior to April 6, 2015, but no evaluation in excess of 10 percent is warranted for left knee disability during any portion of this appeal period.

Extraschedular consideration

Entitlement to an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran has not reported any sign or symptoms of left knee disability or scar, upper back, that is not addressed above.  All reported symptoms and objective findings are encompassed by the criteria discussed above, except as to symptoms of scar disability specifically referred back to the AOJ.  In the absence of objective medical evidence that the scar residuals or left knee disability results in some exceptional factor of disability, and in the absence of objective evidence that the scar or left knee disability affects his ability to perform activities of daily living, the Board finds that the criteria for referral for an assignment of a compensable, extraschedular rating are not met.  38 C.F.R. § 3.321 (b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criteria for referral for consideration of a higher evaluation for the disabilities at issue are not met.  



ORDER

The claim for service connection for deep venous thrombosis is denied.

The claim for an initial compensable evaluation for a burn scar of the back, not including symptoms of neurologic or muscle disability or limitation of motion, is denied.

An initial compensable, 10 percent, evaluation for left knee chondromalacia prior to April 6, 2015, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  

The claim for an initial evaluation in excess of 10 percent for left knee chondromalacia is denied. 


REMAND

At his April 2015 Video Conference Hearing, the Veteran testified that he had been told by a treating VA gastroenterologist that his post-service gastrointestinal complaints were residuals of his in-service hospitalization.  VA outpatient treatment records reflect that the Veteran sought VA treatment for gastrointestinal complaints, variously diagnosed, within a few months following his service discharge.  The VA records reflect that the Veteran reported certain GI symptoms chronically beginning in April 2002, shortly after the Veteran's February 2002 service discharge.  

The October 2015 Supplemental Statement of the case (SSOC) states that VA treatment records document post-service GERD, but do not address the etiology of the GERD and do not link the GERD to the Veteran's military service.  The AOJ has correctly noted that GERD is not among the list of diseases which may be presumed service-connected on the basis that the disease is manifested within one year after service.  Given the Veteran's report of GI symptoms so soon after his service discharge, and in light of the severe health problems the Veteran had in service, it is the Board's opinion that the duty to assist the Veteran requires medical opinion to respond to the Veteran's contentions that he had GI problems after service that resulted from various aspects of his intensive care treatment.  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA clinical records for the Veteran from September 2015 to the present, including any fee-basis examination or treatment, records of medications dispensed, specialty examination reports, and diagnostic examination reports, as well as outpatient progress notes and any inpatient treatment records.

2.  Afford the Veteran an opportunity to identify any clinical records which might be relevant to substantiate his claim that he has a current gastrointestinal (GI) disability which results from his service or any service-connected disability.  

3.  Advise the Veteran that he may submit non-clinical records relevant to his claim, such as records of over-the-counter medications used to treat GI symptoms, statements of co-workers or former co-workers, and the like.  

4.  Afford the Veteran VA examination of the gastrointestinal (GI) tract.  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's electronic claims file and medical records have been reviewed.  All necessary studies or tests, including appropriate GI diagnostic testing or evaluation, should be accomplished.  The examiner is asked to address the following:
	(a) Assign a diagnosis for each GI disorder which is currently manifested or requires treatment, to include GERD, ulcer or residuals, IBS, or the like.  
	(i) Then, provide an opinion addressing this question: 
Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred a current GI disorder in or as a result of service or medical treatment during that service?  The examiner should address the Veteran's description of having heartburn starting in service and continuing thereafter.  
	(ii) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current GI disorder that is permanently worsened beyond its natural progression (aggravated) by the Veteran's service-connected disabilities (currently, ARDS residuals, right knee chondromalacia, tracheostomy residuals, left knee chondromalcia with limitation of flexion, and, burn scar, back)?  If so, provide an opinion as to the extent of the worsening. 
	(b) Assign a diagnosis for any GI disorder which has been manifested, diagnosed, or treated at any time since the Veteran's February 2002 service discharge, even if that disability is now resolved.  If a diagnosable GI disability was present at any time following the Veteran's February 2002 service discharge, but is now resolved, state when the GI disorder was manifested and when it resolved.  

The examiner should set forth complete rationale for the conclusions reached.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

5.  The, the AOJ should review the claims file and readjudicate the remaining claims.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


